                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 20-13637-EPB
MANUEL VALDIVIA                                                                                                        Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 12, 2021                                               Form ID: notthrg                                                          Total Noticed: 14
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

+++              Addresses marked '+++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(e).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 14, 2021:
Recip ID                  Recipient Name and Address
db                  +++   MANUEL VALDIVIA, 4722 E BELL RD, APT 2051, PHOENIX, AZ 85032-2333
16316731              +   CMRE Financial Services, 3075 East Imperial Highway, Suite 200, Brea CA 92821-6753
16316732              +   Collections Usa Inc, Attn: Bankruptcy, Po Box 10070, Glrndale AZ 85318-0070
16361185              +   Division of Child Support Services, c/o Office of the Attorney General, 2005 N Central Avenue, Phoenix, Arizona 85004-1592
16316733              +   Edc/sierra Ranch Apart, 4722 E Bell Rd, Phoenix AZ 85032-2314
16316734              +   First Progress, Attn: Bankruptcy, Po Box 9053, Johnson City TN 37615-9053
16371044              +   Pinnacle Service Solutions LLC, 4408 Milestrip Rd #247, Blasdell, NY 14219-2553
16403936              +   Selene Garcia, 1216 e vista del cerro dr apt 1106, 1216 e vista del cerro dr apt 1106, tempe, AZ 85281-7122
16361186              +   Selene Marie Garcia, 1216 E Vista Del Cerro Dr, Apt 1106, Tempe AZ 85281-7122
16316736              +   Sterling Jewelers, Inc., Attn: Bankruptcy, Po Box 1799, Akron OH 44309-1799
16316737              +   Title Max of AZ, 5902 W Camelback Rd, Glendale AZ 85301-7337

TOTAL: 11

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
16318507               + Email/Text: bankruptcynotices@azdor.gov
                                                                                        Jul 12 2021 22:43:00      ARIZONA DEPARTMENT OF REVENUE, c/o
                                                                                                                  Tax, Bankruptcy and Coll, 2005 N Central Ave,
                                                                                                                  Suite 100, Phoenix, AZ 85004-1546
16316735               + Email/Text: bankruptcy@pmscollects.com
                                                                                        Jul 12 2021 22:44:00      Progressive Management Systems, Attn:
                                                                                                                  Bankruptcy Department, 1521 W Cameron Ave.,
                                                                                                                  First Floor, West Covina CA 91790-2738
16396500               + Email/Text: BankruptcyNotices@titlemax.com
                                                                                        Jul 12 2021 22:44:00      TitleMax of Arizona, Inc., 15 Bull Street, Suite
                                                                                                                  200, Savannah, GA 31401-2686

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             SELENE GARCIA

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the


         Case 2:20-bk-13637-EPB Doc 27 Filed 07/12/21 Entered 07/14/21 21:38:49                                                                     Desc
                              Imaged Certificate of Notice Page 1 of 3
District/off: 0970-2                                              User: admin                                                            Page 2 of 2
Date Rcvd: Jul 12, 2021                                           Form ID: notthrg                                                     Total Noticed: 14

complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 14, 2021                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 12, 2021 at the address(es) listed below:
Name                             Email Address
RUSSELL BROWN
                                 ecfmailclient@ch13bk.com

Rachel Elizabeth Flinn
                                 on behalf of Trustee RUSSELL BROWN rflinn@ch13bk.com dsmith@ch13bk.com

THOMAS ADAMS MCAVITY
                                 on behalf of Debtor MANUEL VALDIVIA documents@phxfreshstart.com tom@phxfreshstart.com

U.S. TRUSTEE
                                 USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 4




        Case 2:20-bk-13637-EPB Doc 27 Filed 07/12/21 Entered 07/14/21 21:38:49                                                             Desc
                             Imaged Certificate of Notice Page 2 of 3
FORM notthrg


                         UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF ARIZONA

In re:                                                    Case No.: 2:20−bk−13637−EPB

   MANUEL VALDIVIA                                        Chapter: 13
   4722 E BELL RD, APT 2051
   PHOENIX, AZ 85032
   SSAN: xxx−xx−3041
   EIN:

Debtor(s)


                                NOTICE OF TELEPHONIC HEARING
A hearing in the above−captioned case will be held on 8/10/21 at 10:00 AM before the Honorable Eddward P.
Ballinger Jr.. Any interested party is to appear by telephone. Interested parties are to call 877−810−9415 to appear
for the hearing. The access code is 1064631. The Honorable Eddward P. Ballinger Jr. will consider and/or act upon
the following matter(s) at the hearing:

DEBTOR'S COUNSEL REQUEST FOR ADMINISTRATIVE EXPENSE




Date: July 12, 2021

Address of the Bankruptcy Clerk's Office:                 Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                         George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




   Case 2:20-bk-13637-EPB Doc 27 Filed 07/12/21 Entered 07/14/21 21:38:49                                 Desc
                        Imaged Certificate of Notice Page 3 of 3
